DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of Group I, Claims 33-50 in the reply filed on 23 May 2022 is acknowledged.  Claim 51, previously included in Group II, has been amended to depend from Claim 33.  Newly presented Claim 52 also depends from Claim 33.  As a result of the amendment, only one group of claims is present in the application.  The restriction requirement between Groups I and II presented in the Office action dated 23 March 2022 is hereby withdrawn.  
In view of the above noted withdrawal of the restriction requirement, the Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 33-52 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 Claim 33 recites a method for synthesizing nanogels that are “suitable for delivering a therapeutic/diagnostic agent” in lines 1-2.  The claim also includes limitations related to “facilitat[ing] encapsulation of the therapeutic/diagnostic agent by the nanogels” in lines 9-10 and 15-17.  It is unclear whether the claim actually requires a therapeutic/diagnostic agent to be present, or if the claim is drawn to materials which are suitable for delivering such an agent and which include features which would facilitate encapsulation of such an agent in the event that one were present.
Lines 7-10 of Claim 33 recite that the claimed monomers are selected “at least in part . . . so that the nanogels are hydrophilic, hydrophobic, or amphiphilic to facilitate encapsulation of the therapeutic/diagnostic agent by the nanogels”.  This limitation appears to relate to the mental process or motivation for selecting the claimed monomers.  It is unclear whether this mental process is a required step in the claimed process, and whether selection of identical monomers for different reasons would fall within the scope of the claim.  The phrase “at least in part” in line 7 indicates that other features of the claimed monomers not recited in the claim may play some unspecified role in their selection.  It is also unclear whether encapsulation of the therapeutic/diagnostic agent is required, or if the selection of monomers makes such encapsulation possible or less difficult.  
Lines 12-17 of Claim 33 recite that a solvent:monomer mixture mass ratio is selected “to affect the molecular weights of the nanogels and the extent to which the nanogels swell in a loading solution”.  It is unclear how the molecular weight must be affected or what extent of swelling is required in order for a solvent:monomer ratio to read on this limitation.  
It is also unclear whether the claimed method positively recites a step of swelling in a loading solution, or if this feature is comparable to a physical property arising from a particular solvent:monomer ratio.
The full metes and bounds of Claim 33 cannot be determined for the reasons discussed above.  Claim 33 is therefore indefinite.  Claims 36-39, 51, and 52 depend from Claim 33 and do not resolve the issues discussed above.  Therefore, Claims 36-39, 51, and 52 are similarly indefinite.
Claims 34, 35, and 40-50 refer to “[t]he method of claim 0”.  There is no claim 0 in the currently pending claims.  Therefore, it is not possible to determine the full scope of Claims 34, 35, and 40-50.
Claim 51 recites “the pores” and “the interior volumes”.  There is insufficient antecedent basis for these limitations in the claims.
Based on the degree of confusion and uncertainty arising from the issues identified above, it would not be proper to reject the claims on the basis of prior art.  As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.  See MPEP 2173.06.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S JONES JR whose telephone number is (571)270-7733. The examiner can normally be reached 9 AM - 5 PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT S JONES JR/Primary Examiner, Art Unit 1762